                                     Case 2:21-cv-00629-JAD-VCF Document 1 Filed 04/16/21 Page 1 of 4



                                 1   DANA JONATHON NITZ
                                     NEVADA BAR NO. 50
                                 2   ERICH N. STORM
                                     NEVADA BAR NO. 4480
                                 3   SELMAN BREITMAN LLP
                                     3993 Howard Hughes Parkway, Suite 200
                                 4   Las Vegas, NV 89169-0961
                                     Telephone:   702.228.7717
                                 5   Facsimile:   702.228.8824
                                     Email:       dnitz@selmanlaw.com
                                 6   Email:       estorm@selmanlaw.com
                                 7   Attorneys for Defendant LYFT, INC.
                                 8

                                 9                                UNITED STATES DISTRICT COURT

                                10                                         DISTRICT OF NEVADA

                                11
   LLP




                                12   YOANNIA COLAS-RODRIGUEZ, an individual;                Case No.
Selman Breitman




                                     YUNAISY TORRES GARBEY; an individual;
             ATTORNEYS AT LAW




                                13   YANISLEY JIMENEZ-SANDERSON,                           DEFENDANT LYFT, INC.’S PETITION
                                                                                           FOR REMOVAL
                                14                  Plaintiffs,
                                15          v.
                                16   LYFT, INC., a foreign corporation; DOES I through
                                     X; and ROE Corporations I through X, inclusive,
                                17
                                                    Defendants.
                                18

                                19          TO THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA:
                                20          PLEASE TAKE NOTICE, Defendant, LYFT, INC. (hereinafter “LYFT”), by and through
                                21   its attorney of record, Dana Jonathon Nitz, Esq. and Erich N. Storm, Esq. of Selman Breitman LLP,
                                22   hereby submit this Notice of Removal to the United States District Court for the District of Nevada.
                                23          PLEASE TAKE NOTICE that DEFENDANT LYFT hereby removes the state action
                                24   entitled “YOANNIA COLAS-RODRIGUEZ, an individual; YUNAISY TORRES GARBEY; an
                                25   individual; YANISLEY JIMENEZ-SANDERSON v. LYFT, INC., a foreign corporation; DOES I
                                26   through X; and ROE Corporations I through X, inclusive,” Case No. A-21-828618-C, filed in the
                                27   Eighth Judicial Court for the State of Nevada in and for the County of Clark to this Court. The
                                28   grounds for removal are as follows:

                                                                                      1
 6007 60304 4817-1952-1509 .v1
                                     Case 2:21-cv-00629-JAD-VCF Document 1 Filed 04/16/21 Page 2 of 4



                                 1          1.      Removal is appropriate pursuant to 28 U.S.C. Section 1441(b) because there is
                                 2   diversity of citizenship sufficient to justify removal in that Plaintiffs YOANNIA COLAS-
                                 3   RODRIGUEZ, YUNAISY TORRES GARBEY and YANISLEY JIMENEZ-SANDERSON are
                                 4   citizens of the State of Nevada; Defendant LYFT is a citizen of the State of Delaware as it is
                                 5   incorporated in Delaware.
                                 6          2.      Service of Summons and Complaint upon Defendant was made through C T
                                 7   Corporation System on April 5, 2021.
                                 8          3.      No further proceedings have been had in this matter in the Eighth Judicial District
                                 9   Court, Clark County, State of Nevada.
                                10          4.      Pursuant to 28 U.S.C Section 1446(b), Defendant LYFT provide this Court with
                                11   copies of the following documents:
   LLP




                                12          a.      Civil Complaint attached hereto as Exhibit A.
Selman Breitman
             ATTORNEYS AT LAW




                                13          b.      C T Corporation System’s Service of Process Transmittal dated April 5, 2021
                                14   attached hereto as Exhibit B.
                                15          c.      Plaintiffs’ itemization of special damages contained in Plaintiffs’ Request For
                                16   Exemption From Arbitration in case no. A-20-822496-C now pending in the Eighth Judicial District
                                17   Court, Clark County, Nevada, and attached hereto as Exhibit C.
                                18          5.      This action involves the personal injury claims of three Plaintiffs for damages arising
                                19   from injuries allegedly sustained in a single automobile accident.            Defendant Lyft, Inc., a
                                20   transportation network company, is the only named Defendant. Each Plaintiff alleges that she was
                                21   a passenger with the other Plaintiffs in a vehicle that a non-party operated on behalf of Lyft, Inc.
                                22   Each Plaintiff alleges common facts and causes of action against Lyft, Inc., chiefly, that Lyft, Inc.,
                                23   negligently hired, trained, and supervised its alleged employee/agent, the non-party driver; and that
                                24   Lyft, Inc., is vicariously liable for the negligence of its alleged employee/agent, the non-party driver.
                                25          In a separate action that the same Plaintiffs brought against the allegedly negligent driver in
                                26   the Eighth Judicial District Court, Clark County, Nevada, case no. A-20-822496-C, Plaintiff Colas-
                                27   Rodriguez alleges past and future medical expenses of $800,897.20; Plaintiff Torres-Garbey alleges
                                28   past medical expenses $53.719.84; and Plaintiff Jiminez-Sanderson alleges past medical expenses

                                                                                        2
 6007 60304 4817-1952-1509 .v1
                                     Case 2:21-cv-00629-JAD-VCF Document 1 Filed 04/16/21 Page 3 of 4



                                 1   of $4,765.00. Plaintiff Colas-Rodriguez allegedly underwent surgery at the L5-S1 spinal level and
                                 2   Plaintiff Torres-Garbey allegedly underwent spinal injections.
                                 3          Each plaintiff prays for relief in the form of the aforesaid special damages, general damages
                                 4   for pain and suffering, punitive damages, and attorney fees.
                                 5          Lyft, Inc., submits that the amount in controversy respecting the claim of Plaintiff Colas-
                                 6   Rodriguez exceeds the jurisdictional threshold of $75,000.00.
                                 7          Lyft, Inc., submits that the amount in controversy respecting the claim of Plaintiff Torres-
                                 8   Garbey exceeds the jurisdictional threshold of $75,000.00.
                                 9          Pursuant to Exxon Mobil Corp. v. Allapattah Services, Inc., 545 U.S. 546, 162 L.Ed.2d 502,
                                10   125 S.Ct. 2611 (2005), Lyft, Inc., submits that this Court may assume pendent/supplemental
                                11   jurisdiction over the claim of Plaintiff Jiminez-Sanderson.
   LLP




                                12          6.      This Court has original jurisdiction over the subject matter of this action under the
Selman Breitman
             ATTORNEYS AT LAW




                                13   provisions of Section 1332 of Title 28 of the United State Code in that there is complete diversity
                                14   between the parties and more than $75,000 in controversy inclusive of interest and costs. Pursuant
                                15   to Section 1441 of Title 28 of the United States Code, Defendant LYFT is therefore entitled to
                                16   remove this action to this Court.
                                17          7.      Thirty days have not elapsed since service of Plaintiffs’ Summons and Complaint.
                                18          8.      A true and correct copy of this Notice of Removal is being filed this date with the
                                19     Clerk of the Eighth Judicial District Court, Clark County, State of
                                20     Nevada.
                                21     DATED: April 16, 2021                  SELMAN BREITMAN LLP
                                22                                         By:          /s/ Erich N. Storm
                                                                                     DANA JONATHON NITZ
                                23                                                   NEVADA BAR NO. 50
                                                                                     ERICH N. STORM
                                24                                                   NEVADA BAR NO. 4480
                                                                                     3993 Howard Hughes Parkway, Suite 200
                                25                                                   Las Vegas, NV 89169-0961
                                                                                     Phone: 702.228.7717
                                26                                                   Facsimile: 702.228.8824
                                                                                     Attorneys for Defendant LYFT, INC.
                                27

                                28

                                                                                      3
 6007 60304 4817-1952-1509 .v1
                                     Case 2:21-cv-00629-JAD-VCF Document 1 Filed 04/16/21 Page 4 of 4



                                 1                                  CERTIFICATE OF SERVICE
                                 2         In accordance with Rule 5(b) of the Federal Rules of Civil Procedure, I hereby certify that

                                 3   on this 16th day of April 2021, a copy of DEFENDANT LYFT, INC.’S PETITION FOR

                                 4   REMOVAL was served on all CM/ECF registered parties by filing and serving the same using the

                                 5   CM/ECF filing system.

                                 6

                                 7                                                           /s/ Bonnie Kerkhoff Juarez
                                                                                          BONNIE KERKHOFF JUAREZ
                                 8                                                      An Employee of Selman Breitman LLP
                                 9

                                10

                                11
   LLP




                                12
Selman Breitman
             ATTORNEYS AT LAW




                                13

                                14

                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28

                                                                                    4
 6007 60304 4817-1952-1509 .v1
